Appellant was convicted in the County Court of Johnson County on a charge of unlawfully selling intoxicating liquors therein in violation of the local option law. On conviction he was fined $100 and imprisoned in the county jail for fifty days.
That appellant sold intoxicating liquors to the person named in the indictment is placed beyond dispute by the testimony, nor was there any evidence raising the issue, as claimed by appellant, of mere agency. Nor is there any merit in the contention that because Judge Adams, who was presiding at the trial of the case, had died subsequent thereto, and before the statement of facts was made up, that this necessarily entitled appellant to a new trial. In this case there was an agreed statement of facts filed. So that it is inconceivable that in this regard any injury or injustice was done appellant by reason of the death of Judge Adams. There is no bill of exceptions in the record, nor is there any claim that appellant was deprived of bills of exception by reason of the death of the judge presiding. There is no merit in any *Page 23 
of the contentions of appellant, and it is clear that the case should be affirmed, which is now done.
Affirmed.